DETAILE ACTION
This Office Action is in response to the Applicant’s Amendment filed 04/21/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection of Claim 9 as set forth in the Non-Final Rejection filed 01/31/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 3, 4, and 6-11 under 35 U.S.C. 103 as being unpatentable over Suh et al. (WO 2019/013509 A1) as set forth in the Non-Final Rejection filed 01/31/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 3 and 6-12 under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0001489 A1) as set forth in the Non-Final Rejection filed 01/31/22 is overcome by the Applicant’s amendments.

6.	The rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over Suh et al. (WO 2019/013509 A1) in view of Dai et al. (US 2015/013509 A1) as set forth in the Non-Final Rejection filed 01/31/22 is overcome by the Applicant’s amendments.

Allowable Subject Matter
7.	Claims 2-11 is allowed.  
The closest prior art is provided by Suh et al. (WO 2019/013509 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    213
    340
    media_image1.png
    Greyscale

(page 9) where one of R4-5 = 

    PNG
    media_image2.png
    184
    204
    media_image2.png
    Greyscale

(page 3) where Ar1-2 = aryl or heteroaryl (only) ([0049]).  An embodiment is disclosed:

    PNG
    media_image3.png
    148
    126
    media_image3.png
    Greyscale

(page 13).  However, it is the position of the Office that neither Suh et al. singly nor in combination with any other prior art provides sufficient motivation to produce a compound corresponding to Applicant’s formula (A), particularly in regards to the nature of the substituents attached to the condensed heterocyclic group.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786